UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 02-6316



HABAKKUK E.    B.    YOWEL,   a/k/a   Bartholomew
Robinson,

                                               Plaintiff - Appellant,

          versus


JAMES S. GILMORE, III, Governor of Virginia;
JOHN   H.  HAGER,   Lieutenant  Governor  of
Virginia; MARK L. EARLEY, former Attorney
General of Virginia; MARK R. DAVIS, Senior
Assistant Attorney General; R. ANGELONE,
Director    of    Virginia   Department   of
Corrections; FRED L. FINKBEINER, Chairman of
Virginia Board of Corrections; R. A. YOUNG,
Regional Director of Virginia Department of
Corrections; L. W. JARVIS, Warden, Bland
Correctional Center,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-01-952-2)


Submitted:   April 25, 2002                     Decided:   May 8, 2002


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Habakkuk E. B. Yowel, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

       Habakkuk E.B. Yowel appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.           We

have reviewed the record and the district court’s opinion and find

no reversible error.     Accordingly, we affirm on the reasoning of

the district court.     See Yowel v. Gilmore, No. CA-01-952-2 (E.D.

Va., filed Feb. 6, 2002; entered Feb. 7, 2002).          We dispense with

oral    argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                 AFFIRMED




                                     2